Citation Nr: 1335070	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  11-06 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a Veteran served on active duty from March 1968 to March 1970. 

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Cleveland, Ohio which granted service connection for bilateral (i.e., left and right ear) hearing loss and assigned a noncompensable rating.

The Veteran presented testimony at the RO at a personal hearing before a Decision Review Officer (DRO) in July 2010.  He also testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board.  In January 2013, the Board received additional clinical evidence from the Veteran.  The RO will have a chance to review this information on remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The RO granted service connection for bilateral hearing loss in the February 2010 rating decision at issue; the Veteran's appeal is for a higher, i.e., compensable initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award, if it is shown there have been variances in the severity of the disability).

The initial 0 percent rating was assigned effective from December 22, 2009, the date of receipt of his claim for this disability.  

In his testimony before the Board, the Veteran reported that his hearing loss had worsened since the last examination.  He has requested an updated examination.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for his bilateral hearing loss.  

Obtain these additional medical treatment records (those not already on file).  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify the Veteran. 

2.  Then schedule another VA audiological evaluation to reassess the severity of the Veteran's bilateral hearing loss in accordance with the applicable rating criteria, including speech discrimination testing (Maryland CNC) and to determine the resultant functional effects of this disability, including on his day-to-day activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.

The examiner must review the claims file for the pertinent medical and other history, including a complete copy of this remand.

3.  Then readjudicate this claim for a higher rating for bilateral hearing loss in light of the additional evidence.  If a higher rating for this disability is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


